 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 1 of 16 PageID: 570



                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


BERNADETTE MARY HOFER,
                                        HONORABLE JEROME B. SIMANDLE
                  Plaintiff,

      v.                                          Civil Action
                                               No. 18-1746 (JBS)
COMMISSIONER OF SOCIAL
SECURITY,
                                                     OPINION
                  Defendant.


APPEARANCES:

Thomas J. Giordano, Jr., Esq.
DISABILITY JUSTICE
One Commerce Square
2005 Market Street, Suite 350
Philadelphia, PA 19103
     Attorney for Plaintiff

Evelyn Rose Marie Protano
Special Assistant U.S. Attorney
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 Spring Garden Street, 6th Floor
Philadelphia, PA 19123
     Attorney for Defendant

SIMANDLE, District Judge:

I.   INTRODUCTION

     This matter comes before the Court pursuant to 42 U.S.C §

405(g) for review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying the application of

Plaintiff Bernadette Mary Hofer (“Plaintiff”) for Social Security

Disability Insurance (“SSDI”) benefits under Title II of the Social

Security Act, 42 U.S.C. § 401 et seq. Plaintiff, who suffers from
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 2 of 16 PageID: 571



neck pain, insomnia, cervical and lumbar spinal injuries with pain,

and migraines, was denied benefits for the period of disability

from June 24, 2013, the alleged onset date of disability, through

August 26, 2016, the date the Administrative Law Judge (“ALJ”)

issued a written decision.

      In the pending appeal, Plaintiff contends that the ALJ’s

decision must be reversed and remanded for one sole reason: the

ALJ erred in evaluating the severity of Plaintiff’s migraine

headaches at step two. For the reasons that follow, the Court finds

that substantial evidence supports the ALJ’s decision to treat

Plaintiff’s migraines as “non-severe” and will affirm the ALJ’s

decision.

II.   BACKGROUND

      A.    Procedural History

      Plaintiff filed an application for SSDI benefits on October

10, 2013, alleging a disability as of June 24, 2013. (R. at 244-

46.) The SSA denied Plaintiff’s claim on January 9, 2014. (R. at

182-86.) Plaintiff’s claim was again denied upon reconsideration

on March 8, 2014. (R. at 188-93.) A hearing was held before ALJ

Karen Shelton on April 21, 2016. (R. at 114-60.) ALJ Shelton issued

an opinion on September 21, 2016, denying benefits. (R. at 98-

109.) On December 8, 2017, the Appeals Counsel denied Plaintiff’s

request for review. (R. at 1-6.) This appeal timely follows.




                                     2
    Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 3 of 16 PageID: 572



        B.    Personal and Medical History1

        Plaintiff was 58 years old on the alleged disability onset

date and 61 years old at the time of her hearing before the ALJ.

(R. at 116, 119-20, 244-46.) She graduated from high school and

completed one year of college. (R. at 121.) For nearly thirty

years, Plaintiff worked as a school operations officer for the

Philadelphia School District, where she “did banking, [] took care

of all the bills, ordered all supplies[,] [d]id shipping, did

receiving, and also took care of substitute teachers.” (R. at 122.)

        In September 2011, Plaintiff suffered a slip-and-fall at

work, which resulted in injuries including, as relevant to this

appeal, headaches and migraines. (R. at 128-29.) She returned to

work later that day and subsequently put in a claim for worker’s

compensation. (R. at 129-30.) Plaintiff continued to work for

almost two more years with some modifications: for example, she

had students help her with lifting and received assistance from a

non-teaching assistant to carry change to the bank for her. (R. at

134-35.) Plaintiff retired in June 2013 – about six months before

qualifying for her full pension – because, after her contract

changed and she was asked to take on additional responsibilities,

she “just couldn’t do it anymore.” (R. at 121-22, 130, 136, 139.)




1    Because Plaintiff’s arguments relate solely to her migraine
headaches, the Court primarily recounts the medical records and
opinion evidence pertaining to such complaints and treatment.
                                3
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 4 of 16 PageID: 573



     Plaintiff    treated    with   primary    care    physician   Dr.   John

Butler, M.D., for various conditions, including her complaints of

migraine headaches, several times after the slip-and-fall. (R.

399-411, 477-79.) On April 10, 2013, shortly before Plaintiff’s

alleged disability onset date, Plaintiff reported she had just

switched to Topamax in January 2013 for migraines, but that she

was not experiencing headaches at this time, and Dr. Butler

assessed her as having “[m]igraine, unspecified with intractable

migraine, so stated, without mention of status migrainosus.” (R.

at 398-99.) At a follow-up in November 2013, Dr. Butler noted that

Plaintiff was on prescription medication for migraines per her

neurologist. (R. at 395.) On February 17, 2014, Dr. Butler noted

that Plaintiff’s migraines appeared “stable.” (R. at 392.) On May

14, 2014, Dr. Butler noted there was “no active issue” with

Plaintiff’s migraines (R. at 389) and, on November 9, 2015, Dr.

Butler   reported   that    Plaintiff    had   “no    recent   issues”   with

migraines. (R. at 477.)

     Plaintiff also treated with Dr. Russel I. Abrams, M.D., a

neurologist, on eight occasions between February 4, 2014 and

January 26, 2016. (R. at 454, 457, 462, 464, 466, 468, 471, 474.)

At their initial neurological consolation on February 4, 2014, Dr.

Abrams noted the following:

     [A]t the present time, [Plaintiff] continues to have
     headaches, which are approximately every other day and
     constant. She previously had migraine headaches and
     these headaches are distinctly different from her

                                     4
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 5 of 16 PageID: 574



        migraine headaches. She has neck pain with numbness and
        tingling in her arms, mid back pain and low back pain
        and numbness and tingling in her left leg.

(R. at 466.) Plaintiff’s initial neurological examination showed

no abnormalities and Dr. Abrams diagnosed, among other things,

post-traumatic headaches, which he attributed to the September

2011 incident. (R. at 467.) When she returned for follow-up visits

in March and June 2014, Dr. Abrams noted that Plaintiff was having

“headaches less often,” that her “headaches are better,” and that

“[t]he nortriptyline 50 mg has helped her headaches” (R. at 464-

65),    although   in    November    2014,    Plaintiff        reported   headaches

averaging two to three times per week. (R. at 457.) Plaintiff

subsequently reported her headaches were “doing better” and that

nortriptyline helped. (R. at 470, 472, 475.) On January 26, 2016,

Dr. Abrams reported that nortriptyline “helps her headaches” and

that,    while   her     headaches   “have    continued,”        they   “are   doing

better.” (R. at 468.)

        Between 2013 and February 2016, Plaintiff treated with Pain

Specialists, PA, including Dr. Morris Antebi, M.D., and Beth

Butterworth, R.N., on several occasions, reported that she had “no

headaches.” (R. at 412, 415, 418, 421, 426, 428, 484, 487, 489.)

        C.    State Agency Consultants

        Dr.   Isabella    M.   Rampello,     M.D.,   a   State       agency   medical

consultant, reviewed Plaintiff’s medical records and assessed her

physical      residual    functional    capacity.        (R.    at    165-69.)   Dr.


                                        5
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 6 of 16 PageID: 575



Rampello opined that Plaintiff could occasionally lift and/or

carry 20 pounds, frequently lift and/or carry 10 pounds, stand

and/or walk (with normal breaks) for about six hours in an eight-

hour workday, could sit (with normal breaks) for about six hours

in an eight-hour workday, could frequently balance, occasionally

climb ramps or stairs, stoop, kneel, crouch, and crawl, could never

climb ladders, ropes, or scaffolds, and was limited in reaching

overhead. (R. at 166-67.) Dr. Mary McLarnon, M.D., another State

agency medical consultant, reviewed Plaintiff’s medical records

and   concurred   with   Dr.   Rampello’s   opinion   as   to   Plaintiff’s

physical residual functional capacity. (R. at 174-77.)

      D.   Plaintiff’s Statements and Activities

      In an Adult Function Report dated November 26, 2013, Plaintiff

indicated that she was limited in lifting, squatting, walking, and

sitting, and that she could only walk for a half mile before

needing to wait for her pain to subside. (R. at 281-82.) She

mentions only neck, back, and knee pain (id.), and did not mention

any limitations due to migraines or headaches in this Report. (R.

at 277-84.)

      During a hearing held by the ALJ on April 21, 2016, Plaintiff

testified that she was unable to work after the alleged onset

disability date because of pain in her back, neck, and knee. (R.

at 140.) She did not mention migraines or headaches as a reason

for her inability to work. (Id.) After Plaintiff testified at


                                     6
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 7 of 16 PageID: 576



length about her impairments (R. at 140-53), the ALJ asked if there

was “[a]nything else we haven’t talked about that’s keeping you

from working?” (R. at 154.) Plaintiff said, “No.” (Id.)

     Regarding her daily activities, Plaintiff explained that, on

a typical day, she would eat, do dishes, try to walk for about 15

minutes,   lie   down,   and   watch   television.   (R.   at   151,   277.)

According to Plaintiff, she was able to take care of herself,

prepare simple meals, do light cleaning twice per week for half an

hour, and do laundry twice per week for an hour. (R. at 148, 151-

52, 279.) She shops for groceries once or twice per month for about

an hour and half, can drive a car alone, and handles her own

finances. (R at 152, 280.) Plaintiff’s hobbies include reading,

watching television, and going to the gym and exercising, although

she planned to stop attending the gym due to pain. (R. at 149-51.)

She indicated she stopped going to the gym or exercising because

of back and neck pain. (R. at 281.)

     E.    Vocational Expert Testimony

     During Plaintiff’s hearing in front of the ALJ, the ALJ also

heard testimony from Louis Szollosy, a vocational expert. (R. at

155-59.) Based on Plaintiff’s testimony, the vocational expert

described Plaintiff’s past work as a school secretary (DOT 201.362-

022), which is classified as a sedentary and skilled position at

the SVP-5 level. (R. at 156-57.) The vocational expert opined that

a person with Plaintiff’s RFC could perform this job as generally


                                       7
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 8 of 16 PageID: 577



performed in the national economy, but not as Plaintiff had

actually performed her past work. (R. at 158.)

     F.     ALJ Decision

     In a written decision dated August 26, 2016, the ALJ found

that Plaintiff was not disabled within the meaning of the Social

Security    Act    at     any   time   between   the   alleged    onset   date   of

disability and the date of the ALJ’s decision because, consistent

with Plaintiff’s age, education, work experience, and RFC, she

could perform her past work as a school secretary. (R. at 107-08.)

     At the first stage of the five-step sequential evaluation

process,    the     ALJ    determined     that   Plaintiff       had   engaged   in

substantial gainful activity between June 2013 and September 2013,

having briefly returned to work during this time, but that her

financial records confirmed no earnings after September 2013. (R.

at 100.) Accordingly, the ALJ concluded that Plaintiff had not

engaged in substantial activity since September 2013. (Id.)

     Next, at step two, the ALJ determined that Plaintiff had the

following “severe” impairments: degenerative disc disease of the

cervical spine and carpal tunnel syndrome. (Id.) The ALJ found

Plaintiff’s alleged osteoarthritis, obstructive sleep apnea, and

insomnia to be “non-severe” because “these conditions are being

managed medically, and should be amendable to proper control by

adherence     to    recommended        medical   management      and   medication

compliance”       and   “no     aggressive    treatment   was     recommended    or


                                          8
 Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 9 of 16 PageID: 578



anticipated for these conditions.” (R. at 101.) The ALJ also found

that Plaintiff’s migraines were “non-severe” (id.), as discussed

in Section IV.B., infra.

     At step three, the ALJ concluded that none of Plaintiff’s

impairments or combination of impairments met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1, including those set forth in Listings

1.04, 1.08, or 11.01. (Id.)

     Between       steps   three        and   four,       the   ALJ   determined   that

Plaintiff possessed the RFC to perform “sedentary work,” as defined

in C.F.R. § 404.1567(a), except that:

     [She] needs an option to sit for five minutes after half
     an hour of standing and[/]or walking, [and] stand for
     five minutes after half an hour of sitting. Further, she
     can occasionally climb ramps [and] stairs, she cannot
     climb ladders, ropes or scaffolds, she can occasionally
     reach overhead, she can frequently balance, occasionally
     stoop, kneel, crouch and crawl, and she can frequently
     handle and finger.

(R. at 102.)

     In    determining      Plaintiff’s           RFC,    the   ALJ   considered   “all

symptoms and the extent to which these symptoms can reasonably be

accepted as consistent with the objective medical evidence and

other evidence,” and “also considered opinion evidence.” (Id.)

Although    the     ALJ    found    that      Plaintiff’s        impairments   “could

reasonably    be    expected       to    cause      the    alleged    symptoms,”   she

concluded that Plaintiff’s statements “concerning the intensity,

persistence and limiting effects of these symptoms are not entirely

                                              9
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 10 of 16 PageID: 579



credible for the reasons explained in this decision.” (R. at 103.)

In doing so, the ALJ analyzed the medical evidence in the record

with respect to each of Plaintiff’s impairments, as well as the

opinions of various treating physicians and State agency medical

consultants. (R. at 102-07.)

     Based    on   Plaintiff’s    RFC       and     the   vocational    expert’s

testimony from the April 2016 hearing, the ALJ found, at step four,

that Plaintiff was able to perform her past relevant work as a

school secretary. (R. at 107-08.) Accordingly, the ALJ found that

Plaintiff was not under a disability, as defined in the Social

Security Act, from June 24, 2013 through the date of the ALJ’s

decision. (R. at 108.)

III. STANDARD OF REVIEW

     This Court reviews the Commissioner's decision pursuant to 42

U.S.C.   §   405(g).   The   Court’s    review       is   deferential    to    the

Commissioner’s     decision,     and        the   Court     must    uphold     the

Commissioner’s     factual   findings       where    they   are    supported   by

“substantial evidence.” 42 U.S.C. § 405(g); see also Fargnoli v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r of

Soc. Sec., 507 F. App’x 111, 114 (3d Cir. 2012). Substantial

evidence is defined as “more than a mere scintilla,” meaning “such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 400

(1971); see also Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292


                                       10
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 11 of 16 PageID: 580



(3d Cir. 2012) (using the same language as Richardson). Therefore,

if    the   ALJ’s   findings   of    fact       are   supported    by   substantial

evidence, those findings bind the reviewing court, whether or not

it would have made the same determination. Fargnoli, 247 F.3d at

38. The Court may not weigh the evidence or substitute its own

conclusions for those of the ALJ. Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 359 (3d Cir. 2011). Remand is not required where it

would not affect the outcome of the case. Rutherford v. Barnhart,

399 F.3d 546, 553 (3d Cir. 2005).

IV.    DISCUSSION

       A.    Legal Standard for Determination of Disability

       In   order   to   establish    a    disability       for   the   purpose   of

disability     insurance    benefits,       a    claimant   must    demonstrate    a

“medically determinable basis for an impairment that prevents him

from engaging in any ‘substantial gainful activity’ for a statutory

twelve-month period.” Plummer v. Apfel, 186 F.3d 422, 426 (3d Cir.

1999); 42 U.S.C. § 423(d)(1). A claimant lacks the ability to

engage in any substantial activity “only if his physical or mental

impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

Plummer, 186 F.3d at 427–428; 42 U.S.C. § 423(d)(2)(A).




                                          11
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 12 of 16 PageID: 581



       The Commissioner reviews claims of disability in accordance

with the sequential five-step process set forth in 20 C.F.R. §

404.1520. In step one, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” 20

C.F.R.   §     1520(b).     Present    engagement    in   substantial    activity

precludes an award of disability benefits. See Bowen v. Yuckert,

482    U.S.    137,   140    (1987).    In    step   two,    the   claimant    must

demonstrate that the claimant suffers from a “severe impairment.”

20    C.F.R.   §   1520(c).    Impairments      lacking     sufficient   severity

render the claimant ineligible for disability benefits.                        See

Plummer, 186 F.3d at 428. Step three requires the Commissioner to

compare medical evidence of the claimant’s impairment(s) to the

list of impairments presumptively severe enough to preclude any

gainful activity. 20 C.F.R. § 1520(d). If a claimant does not

suffer from a listed impairment or its equivalent, the analysis

proceeds to steps four and five. Plummer, 186 F.3d at 428. Between

steps three and four, the ALJ determines the claimant’s RFC. 20

C.F.R. § 404.1545. Step four requires the ALJ to consider whether,

based on his or her RFC, the claimant retains the ability to

perform past relevant work. 20 C.F.R. § 1520(e). If the claimant’s

impairments render the claimant unable to return to the claimant’s

prior occupation, at step five the ALJ will consider whether the

claimant possesses the capability to perform other work existing

in    significant     numbers    in     the   national      economy,   given   the


                                         12
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 13 of 16 PageID: 582



claimant’s residual functional capacity, age, education, and work

experience. 20 C.F.R. §§ 1520(g), 404.1560(c).

     B.   Substantial evidence supports the ALJ’s treatment of
          Plaintiff’s migraines

     Plaintiff argues that the ALJ erred in his treatment of

Plaintiff’s migraines by finding them “non-severe” at step two,

and also by failing to include any limitations related to this

impairment in formulating Plaintiff’s RFC between steps three and

four. (Pl.’s Br. at 5-8.) Specifically, Plaintiff argues that the

ALJ improperly ignored Dr. Abram’s treating notes. (Id. at 6-7.)

To the contrary, the Court finds that the ALJ considered all of

the relevant medical evidence, including Dr. Abram’s treating

notes, and, in any event, substantial evidence supports the ALJ’s

treatment of Plaintiff’s migraines.

     At step two of the sequential elevation process, the ALJ must

“determine     whether   an     individual   has   a   severe    medically

determinable    physical      or mental   impairment or   combination    of

impairments that has lasted or can be expected to last for a

continuous period of at least 12 months or end in death.” SSR 96-

3p. For an adult, “[a] severe impairment is one that affects an

individual’s ability to perform basic work-related activities.”

Id. “Since it is apparent that the ALJ cannot reject evidence for

no reason or for the wrong reason, an explanation from the ALJ of

the reason why probative evidence has been rejected is required so

that a reviewing court can determine whether the reasons for

                                     13
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 14 of 16 PageID: 583



rejection were improper.” Cotter v. Harris, 642 F.2d 700, 706-07

(3d Cir. 1981) (internal citation omitted).

       Even   if   the    ALJ   properly      determines      that    a   claimant’s

impairments are non-severe, however, a finding of non-severity

does not eliminate those impairments from consideration of his or

her overall ability to perform past work. Indeed, between steps

three and four, the ALJ is required to assess all of the claimant’s

impairments - even ones that are not “severe” - in combination,

when     making       the       RFC    determination. See 20              C.F.R.    §

404.1545(a)(2) (“We         will      consider    all      of    your      medically

determinable impairments of which we are aware, including your

medically     determinable      impairments      that   are     not   ‘severe,’    as

explained     in §§      404.1520(c), 404.1521,         and 404.1523,       when   we

assess your residual functional capacity.”). SSR 96–8p is clear

about what the ALJ must consider:

       In   assessing   RFC,    the   adjudicator must consider
       limitations and restrictions imposed by all of an
       individual’s impairments, even those that are not
       “severe.” While a “not severe” impairment(s) standing
       alone may not significantly limit an individual’s
       ability to do basic work activities, it may—when
       considered with limitations or restrictions due to other
       impairments—be critical to the outcome of a claim. For
       example, in combination with limitations imposed by an
       individual’s other impairments, the limitations due to
       such a “not severe” impairment may prevent an individual
       from performing past relevant work or may narrow the
       range of other work that the individual may still be
       able to do.



                                         14
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 15 of 16 PageID: 584



SSR 96–8p (emphasis added); see also Soboleski v. Comm’r of Soc.

Sec., 2015 WL 6175904, at *2 (D.N.J. Oct. 20, 2015) (explaining

that a finding of non-severity “does not obviate the need for a

separate analysis of how Plaintiff’s impairment affects her RFC”).

The   ALJ   must   therefore   consider   all   relevant   evidence    when

determining an individual’s RFC. See, e.g., Fargnoli v. Massanari,

247 F.3d 34, 41 (3d Cir. 2001).

      Here, the ALJ recognized that Plaintiff was diagnosed with

and treated for migraine headaches but determined that Plaintiff’s

migraines were “non-severe.” (R. at 101.) After considering the

relevant medical records, the ALJ found that Plaintiff’s migraines

caused no more than a “minimal” effect on her ability to meet the

basic demands of work activity because, among other reasons,

Plaintiff’s migraines “are being managed medically, and should be

amenable to proper control by adherence to recommended medical

management and medication compliance.” (Id.) In support of this

finding, the ALJ explicitly referenced the treating notes of Drs.

Butler and Abrams (id.) (citing R. 451, 464-65, 468, 471, 474),

which as described in Section II.B, supra, indicate that, after

Plaintiff began treatment with Dr. Abrams in early 2014, her

headaches occurred less often, were generally “better,” and that

nortriptyline helped. The ALJ then specifically cited Dr. Butler’s

February 17, 2014 treatment note, which indicated Plaintiff’s

migraines were “stable.” (Id.) (citing R. at 392.) Finally, the


                                    15
Case 1:18-cv-01746-JBS Document 16 Filed 03/05/19 Page 16 of 16 PageID: 585



ALJ summarized Dr. Abram’s treating records later in the decision.

(R. at 106.)

     The record indicates that, between February 2014 and January

2016, Plaintiff sought treatment for migraine headaches from Drs.

Butler and Adams. The ALJ fully accounted for the treatment notes

of both doctors before determining that Plaintiff’s migraines were

“non-severe.”     Importantly,    Plaintiff      did    not    mention    any

limitations due to headaches or migraines in her November 26, 2013

Adult Function Report (R. at 277-83), and she did not mention

headaches or migraines as a reason for her inability to work at

the April 21, 2016 hearing before the ALJ. (R. at 140.) Simply,

Plaintiff points to no medical record or opinion evidence relating

to her migraines that the ALJ overlooked or failed to account for

at step two. Accordingly, and for the reasons described above, the

Court   finds    that   substantial      evidence   supports     the     ALJ’s

determination that Plaintiff’s migraines were “non-severe.”

V.   CONCLUSION

     For   the   foregoing   reasons,     the   ALJ’s   decision   will    be

affirmed. An accompanying order will be entered.




March 5, 2019                            s/ Jerome B. Simandle
Date                                     JEROME B. SIMANDLE
                                         U.S. District Judge




                                    16
